Title: John W. Butler to Thomas Jefferson, 24 June 1809
From: Butler, John W.
To: Jefferson, Thomas


          
             Sir  Baltimore, 24th June, 1809. 
            Having commenced the publication of the enclosed Paper, and being solicitous to grace my list with a name so deservedly dear to the Republican cause, I take the liberty of forwarding you the first number of the Maryland Republican, accompanied by a Proposal, to which, if it should meet your approbation, you will please to signify your patronage by returning it (with your Signature) to your obliged Humble Servt
            
              John W.
              Butler.
          
          
            P.S. Please direct to J. W. Butler, Annapolis.
          
        